UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2012 - June 30, 2013 Item 1. Proxy Voting Record Dreyfus Midcap Index Fund, Inc. AARON'S, INC. Ticker: AAN Security ID: 002535300 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gilbert L. Danielson For For Management 1.2 Elect Director David L. Kolb For For Management 1.3 Elect Director Cynthia N. Day For For Management 1.4 Elect Director Hubert L. Harris, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Curtis For For Management 1.2 Elect Director Philip G. Heasley For For Management 1.3 Elect Director James C. McGroddy For For Management 1.4 Elect Director Harlan F. Seymour For For Management 1.5 Elect Director John M. Shay, Jr. For For Management 1.6 Elect Director John E. Stokely For For Management 1.7 Elect Director Jan H. Suwinski For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Increase Authorized Common Stock For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 04, 2013 Meeting Type: Annual Record Date: NOV 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic J. Pileggi For For Management 1.2 Elect Director George C. Guynn For For Management Elect Director Vernon J. Nagel For For Management 1.4 Elect Director Julia B. North For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 16, 2012 Meeting Type: Annual Record Date: JUN
